Citation Nr: 0948687	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  98-02 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and from May 1974 to May 1978.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from a July 2009 
Order of the United States Court of Appeals for Veterans 
Claims (Court).  In that Order the Court granted a Joint 
Motion for Remand by the Veteran and Secretary of VA (the 
parties), for the remand of the Veteran's appeal to the Court 
of an October 2007 Board decision that denied service 
connection for a chronic respiratory disorder.  

Previously, this matter came before the Board on appeal from 
a December 1997 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision the RO denied a claim for service 
connection for a chronic respiratory disorder of asthma.  The 
Veteran appealed that denial to the Board.

In August 1998, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  

In June 2004 the Board remanded the case to the RO for 
additional development. Following that development, the RO 
returned the case to the Board, which in an October 2007 
decision denied the claim on appeal.  
 
The Veteran appealed the October 2007 Board decision to the 
Court.  Through the July 2009 Order, the Court granted the 
parties' Joint Motion for Remand to the Board.  By the 
Court's order, the Court vacated the October 2007 Board 
decision that denied service connection for a chronic 
respiratory disorder and remanded the case to the Board for 
compliance with the instructions outlined in the Joint 
Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
in general that VA had not fulfilled its duty to assist the 
appellant in the development of his claim; and they agreed 
that further development and readjudication was necessary 
pursuant to a holding in Robinson v. Mansfield, 21 Vet. App. 
545 (2008).

First, the parties noted that under 38 U.S.C.A. 
§ 5103A(a)(1), VA is required to make reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim, including making reasonable efforts to 
obtain relevant records the appellant adequately identified.  
Moreover, under 38 C.F.R. § 3.159(c)(2), in the case of 
records in custody of a Federal department or agency, VA must 
make as many requests as necessary to obtain relevant 
records; and VA could cease such efforts only if it concludes 
that the records did not exist or that further efforts to 
obtain them would be futile.  

Importantly, as the parties pointed out, under 38 U.S.C.A. 
§ 5103A(b)(2), if VA is thereby unable to obtain all of the 
relevant records sought, VA must notify the appellant of this 
and: (1) identify the records VA was unable to obtain, (2) 
describe what efforts VA made to obtain the subject records, 
and (3) describe any further action to be taken by VA with 
respect to the claim.  

The parties agreed that VA failed its duties in this regard 
when-following the RO's May 2006 notice to the Veteran that 
it was sending a second request to the National Personnel 
Records Center (NPRC) for documentation regarding potential 
exposure to chemical agents-the RO did not provide the 
appellant any subsequent further information as to whether it 
had received a response from the NPRC to that second request 
for information.

Therefore, a remand is necessary for compliance with 
38 U.S.C.A. § 5103A(b)(2) as inherently ordered by the Court 
in its grant of the Joint Motion.  

Second, the parties agreed that a remand was necessary for 
compliance with a holding of the Court in Robinson v. 
Mansfield; basically, that the Board is obligated to consider 
all issues reasonably raised in an appeal, either by the 
appellant or by the evidence of record.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  

In this regard, the parties noted that a VA pulmonologist's 
June 2000 opinion was that the appellant's COPD was extremely 
likely due to his 30-year history of regular and heavy 
smoking.  In this regard, noting favorable evidence 
indicating that the appellant's nicotine addiction began in 
service, the parties agreed that the Board failed to address 
the appellant's theory-raised during the pendency of the 
claim-that his pulmonary disability was caused by his 
nicotine addiction that began in service.  Thereby, the 
parties agreed that a remand was required for development of 
all theories of the claim.  

Consistent with this mandate, a remand to the RO is necessary 
for development and adjudication which addresses the theory 
of entitlement that the Veteran's pulmonary disability was 
caused by his nicotine addiction that began in service.  In 
this regard, notably, only for claims filed on or after June 
9, 1998, is service connection prohibited for any disability 
resulting from injury or disease attributable to the use of 
tobacco products during service.  38 U.S.C.A. § 1103(a); 66 
Fed. Reg. 18198 (2001) (codified at 38 C.F.R. § 3.300) 
(adopted April 6, 2001).  Because the Veteran submitted his 
claim on February 13, 1997, there is no bar to entitlement 
based on this theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VA's duties to 
notify and assist the appellant in 
developing the information and evidence 
necessary to substantiate his claim 
pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), as codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159 (2009).
    
In compliance with the Joint Motion for 
Remand granted by the Court, the RO must 
specifically notify the Veteran-pursuant 
to provisions of 38 U.S.C.A. 
§ 5103A(b)(2)-of all efforts to obtain 
any relevant records the appellant has 
adequately identified, to specifically 
include requests for information/records 
from the NPRC pertaining to exposure to 
mustard gas in service.  

If VA concludes that the records (to 
specifically include any records requested 
from NPRC) do not exist or that further 
efforts to obtain them would be futile, 
and VA is therefore unable to obtain all 
of the relevant records sought, then VA 
must notify the appellant of this and: 
(1) identify the records VA was unable to 
obtain, (2) describe what efforts VA made 
to obtain the subject records, and (3) 
describe any further action to be taken by 
VA with respect to the claim.  

2.  Following any additional development 
deemed appropriate by the AOJ, 
readjudicate the claim on appeal for 
service connection for a chronic 
respiratory disorder.  Address all 
theories of entitlement to service 
connection, including that his pulmonary 
disability was caused by his nicotine 
addiction that began in service.  In this 
regard, note that only claims filed on or 
after June 9, 1998, is service connection 
prohibited for any disability resulting 
from injury or disease attributable to the 
use of tobacco; the Veteran submitted his 
claim before this bar.

If the benefit sought is not granted, 
issue the Veteran and his representative a 
supplemental statement of the case.  Allow 
an appropriate period of time for the 
Veteran and representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


